DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/19, 9/29/20 and 9/13/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 5 and 13 is objected to because of the following informalities: 1) Inconsistent terminology. Changing "the source" to "the source region" (claim 3, line 2) is suggested; 2) Typographical error. Changing "liner" to "layer" after "titanium" (claim 5, line 11) is suggested; 3) Undefined acronyms/symbols, such as "pFET" (claim 13). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #14/795,480, filed on July 9, 2015) for the claim limitations of "a non-metal semiconductor alloy contact structure" and "the MOL dielectric material contains contact openings that exposed a portion of the first epitaxial semiconductor material, as recited in claim 1. (Note: Fig. 5A shows contact the MOL dielectric material contains contact openings that exposed corresponding portions of the first epitaxial semiconductor material). For examination purposes, the examiner has interpreted this limitation to mean that "a contact structure" and "the MOL dielectric material contains contact openings that exposed portions of the first epitaxial semiconductor material, respectively". Clarification is requested.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "forming a non-metal semiconductor alloy contact structure … includes …a titanium liner …, a diffusion barrier liner … and a contact metal portion …", as recited in .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "the MOL dielectric material contains contact openings that exposed a portion of the first epitaxial semiconductor material that provides both the source region and the drain", as recited in claim 1, are unclear as to how the contact opens can expose only a single portion of the first epitaxial semiconductor material at the same time; and also unclear as to which element(s) that provides both the source region and the drain region applicant refers.
The claimed limitation of "a non-metal semiconductor alloy contact structure … includes …a titanium liner …, a diffusion barrier liner … and a contact metal portion …", as recited in claim 1, is unclear as to how a non-metal semiconductor alloy can include metal layer/materials.
The claimed limitation of "a non-metal semiconductor alloy contact structure in each of the contact openings, … includes a second epitaxial semiconductor material of a second dopant concentration …directly contacting the exposed portion of the first epitaxial semiconductor material", as recited in claim 1, is unclear as to how a second 
The claimed limitation of "a semiconductor substrate", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "a substrate", as recited in claim 1.
The claimed limitation of "an upper semiconductor material portion", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "a semiconductor material portion", as recited in claim 1.
The claimed limitation of "drain region", as recited in claim 10, is unclear as to whether said limitation is the same as or different from "a drain region", as recited in claim 1.
The claimed limitation of "a portion of the MOL dielectric material contacts a sidewall of the first epitaxial semiconductor material that provides the source region and the drain region", as recited in claim 20, is unclear as to which element(s) that provides the source region and the drain region applicant refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, 13 and 15-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glass et al. (2014/0001520).
As for claim 1, Glass et al. show in Figs. 2, 3A-3I (or 2, 4A-4D, 1B) and related text a method of forming a semiconductor structure 300 (or 100B), the method comprising: 
forming a structure comprising a functional gate structure 304 (or 404) located on a surface of a semiconductor material portion 350 of a substrate 302 (or 402), wherein a source region 310/buffer layer (or 401/buffer layer) is located on one side of the functional gate structure and a drain region 310/buffer layer (or 401/buffer layer) is located on another side of the functional gate structure, wherein the source region and the drain region are composed of a first epitaxial semiconductor material having a first dopant concentration (Fig. 3D (or 4A); [0021], lines 13-15; [0037]); 
forming a middle-of-the-line (MOL) dielectric material 322 (or 422) surrounding the functional gate structure (Fig. 3E (or 4A)), wherein the MOL dielectric material contains contact openings (430) that expose a portion of the first epitaxial semiconductor material that provides both the source region and the drain region (Fig. 3F (or 4B); [0041]); and 
forming a non-metal semiconductor alloy contact structure 317/325/adhesion layer/329(417/425/adhesion layer/429) in each of the contact openings, wherein each of the non-metal semiconductor alloy contact structures includes a second epitaxial semiconductor material 317 (or 417) of a second dopant concentration ([0042], line 23) that is greater than the first dopant concentration ([0037], line 7) directly contacting the exposed portion of the first epitaxial semiconductor material, a titanium liner 325 (or 

As for claim 2, Glass et al. show the forming the structure comprises: 
providing a semiconductor substrate 302 (Fig. 3A);
patterning an upper semiconductor material portion of the semiconductor substrate to form at least one semiconductor fin 350 (Fig. 3A); 
forming a gate structure 304 straddling the at least one semiconductor fin, wherein the gate structure comprises the functional gate structure or a sacrificial gate structure (Fig. 3A); and 
epitaxially growing the first epitaxial semiconductor material having the first dopant concentration from exposed surfaces of the semiconductor fin not including the gate structure (Fig. 3D). 

As for claim 3, Glass et al. show the gate structure is the sacrificial gate structure, and wherein the sacrificial gate structure is replaced with the functional gate structure after the source and the drain region are formed ([0034]; [0040]).

As for claim 4, Glass et al. show the second epitaxial semiconductor material of the second dopant concentration is formed by an epitaxial growth process ([0046]). 



As for claim 8, Glass et al. show the first dopant concentration is from 1E18 atoms/cm3 to 2E20 atoms/cm3 ([0037], line 7) and the second dopant concentration is greater than 2E20 atoms/cm3 ([0042], line 23).

As for claim 9, Glass et al. show the second epitaxial semiconductor material has an epitaxial relationship with the first epitaxial semiconductor material that constitutes the source region and the drain region ([0043]).

As for claim 10, Glass et al. show the semiconductor material portion is a semiconductor fin extending upwards from a remaining portion of a bulk semiconductor substrate or an insulator layer ([0032], lines 8-11), and the functional gate structure straddles over a portion of the semiconductor fin, and the source region and drain region are epitaxially grown from exposed portion of the semiconductor fin (Figs. 3A-3D).

As for claim 11, Glass et al. show the second epitaxial doped semiconductor material having the second dopant concentration is composed of at least one of silicon and germanium, and a p-type dopant selected from at least one of boron, gallium and indium ([0017], lines 12-13; [0018]; [0042]). 

As for claim 13, Glass et al. show the functional gate structure is a pFET ([0009]). 



As for claim 16, Glass et al. show the second epitaxial semiconductor material is composed of a compositionally different semiconductor material than the first epitaxial semiconductor material 310 ([0018], [0036]-[0037]).

As for claim 17, Glass et al. show the second epitaxial semiconductor material entirely separates the titanium liner from the first epitaxial semiconductor material (Fig. 3I or 4D).

As for claim 18, Glass et al. show the second epitaxial semiconductor material has an entirely planar topmost surface and an entirely planar bottommost surface (Fig. 4D).

As for claim 19, Glass et al. show the second epitaxial semiconductor material is of a same conductivity type as the first epitaxial semiconductor material ([0017]).

As for claim 20, Glass et al. show a portion of the MOL dielectric material contacts a sidewall of the first epitaxial semiconductor material that provides the source region and the drain region (Fig. 3I: thermally contact or 4D: directly contact).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (2014/0001520) in view of Kim et al. (2004/0074515).
As for claims 5, 6 and 14, Glass et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including the forming the non-metal semiconductor alloy contact structures comprises: 

forming a titanium layer on the second epitaxial semiconductor material, along sidewall surfaces of the contact openings; 
forming a diffusion barrier layer on the titanium layer; 
forming a conductive metal on the diffusion barrier layer (claim 5); 
a topmost surface of the MOL dielectric material is coplanar with a topmost surface of each of the titanium liner and the contact metal portion (claim 6); and
the titanium liner is U-shaped (claim 14).
Glass et al. do not disclose forming the titanium layer on a topmost surface of the MOL dielectric material; planarizing to remove portions of the titanium layer, portions of the diffusion barrier layer and portions of the conductive metal that are located outside the contact openings and atop the MOL dielectric material, and wherein a remaining portion of the titanium liner within the contact openings constitutes the titanium liner, a remaining portion of the diffusion barrier layer within the contact openings constitutes the diffusion barrier liner, and a remaining portion of the conductive metal constitutes the contact metal portion (claim 5); and the topmost surface of the MOL dielectric material is coplanar with a topmost surface of the diffusion barrier liner (claim 6); and the diffusion barrier liner is U-shaped (claim 14).
Kim et al. teach in Figs. 10-11 and related text:
As for claim 5, forming the titanium layer 40 on a topmost surface of the MOL dielectric material 130; 


As for claim 6, the topmost surface of the MOL dielectric material is coplanar with a topmost surface of the diffusion barrier liner (Fig. 11).

As for claim 14, the diffusion barrier liner is U-shaped (Fig. 11).
Glass et al. and Kim et al. are analogous art because they are directed to a method of forming a contact structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glass et al. with the specified feature(s) of Kim et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form the titanium layer on a topmost surface of the MOL dielectric material; to remove portions of the titanium layer, portions of the diffusion barrier layer and portions of the conductive metal that being located outside the contact openings and atop the MOL dielectric material, and wherein a remaining portion of the titanium liner within the contact openings constitutes the titanium liner, a remaining portion of the diffusion barrier layer within the contact openings constitutes the diffusion barrier liner, and a remaining portion of the conductive metal constitutes the contact .

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (2014/0001520) in view of Schulte-Braucks et al. (APL, 2015).
Glass et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including the second epitaxial doped semiconductor material having the second dopant concentration is composed of at least one of silicon and germanium.
Glass et al. do not disclose an n-type dopant selected from at least one of germanium, antimony, arsenic and phosphorus.
Schulte-Braucks et al. teach in Fig. 3 and related text P-doped GeSn alloy.
Glass et al. and Schulte-Braucks are analogous art because they are directed to a semiconductor device containing a GeSn layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glass et al.'s with the specified feature(s) of Schulte-Braucks because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select from at least one of germanium, antimony, arsenic and phosphorus, as an n-type dopant, as taught by Schulte-Braucks, in Glass et al.'s device, in order to form a desired n-type device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811